ITEMID: 001-68407
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF PETRUSHKO v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1;Non-pecuniary damage - financial award;Costs and expenses - claim dismissed
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1965 and lives in Novocherkassk, Rostov Region.
5. In 2001 the applicant brought an action for damages against the Ministry of Internal Affairs following the death of her husband during his military service in Chechnya.
6. On 7 June 2001 the Leninskiy District Court of Rostov granted the applicant's claim. Her award consisted of a lump-sum compensation of 71,851.50 roubles (RUR) and monthly payments of RUR 1,710.75, subject to future adjustment to a statutory rate. The monthly payments were not paid to the applicant.
7. In 2002 the applicant brought new proceedings to obtain the adjustment of the outstanding monthly payments.
8. On 27 September 2002 the Leninskiy District Court of Rostov granted the applicant's claim. It made an adjustment of the monthly payments increasing them retrospectively to RUR 3,849. It awarded the applicant arrears of RUR 88,916.16 in respect of the period from 1 January 2002 to 1 October 2002.
9. On 9 October 2002 the applicant obtained an execution order, which she submitted to the Ministry of Finance of the Russian Federation for payment.
10. On 17 June 2003, after the case had been communicated to the Government, the applicant was paid RUR 30,793.44, and on 19 June 2003 she was paid RUR 88,916.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
